



EXHIBIT 10.1












MANAGEMENT SERVICES AGREEMENT
BY AND AMONG
CANNAE HOLDINGS, INC.,
CANNAE HOLDINGS, LLC
AND
TRASIMENE CAPITAL MANAGEMENT, LLC
Dated as of August 27, 2019


Effective as of September 1, 2019








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I
DEFINITIONS                            1

Section 1.1.
Definitions                                1

Article II
APPOINTMENT OF THE MANAGER; TERM            6

Section 2.1.
Appointment                                6

Section 2.2.
Term                                    6

Article III
OBLIGATIONS OF THE PARTIES                    6

Section 3.1.
Obligations of the Manager                        6

Section 3.2.
Obligations of Cannae Inc                        7

Section 3.3.
Business Opportunities                        8

Section 3.4.
Change of Services                            9

Article IV
POWERS OF THE MANAGER                    9

Section 4.1.
Powers of the Manager                        9

Section 4.2.
Delegation                                9

Article V
INSPECTION OF RECORDS                    9

Section 5.1.
Books and Records of Cannae Inc                    9

Section 5.2.
Books and Records of the Manager                    10

Article VI
AUTHORITY OF CANNAE INC. AND THE MANAGER        10

Article VII
MANAGEMENT FEE; EXPENSES                    10

Section 7.1.
Management Fee                            10

Section 7.2.
Reimbursement of Expenses                        12

Article VIII
TERMINATION                            14

Section 8.1.
Termination by the Manager                        14

Section 8.2.
Termination by Cannae Inc                        14

Section 8.3.
Directions                                14

Section 8.4.
Payments Upon Termination                        15

Section 8.5.
Change in Control of Cannae Inc                    15

Article IX
INDEMNITY                                15

Section 9.1.
Power to Indemnify in Actions, Suits or Proceedings Other Than Those by or in
the Right of Cannae Inc                        15

Section 9.2.
Power to Indemnify in Actions, Suits or Proceedings by or in the Right of Cannae
Inc                                16

Section 9.3.
Authorization of Indemnification                    16

Section 9.4.
Good Faith Defined                            16

Section 9.5.
Indemnification by a Court                        16

Section 9.6.
Expenses Payable in Advance                        17





--------------------------------------------------------------------------------





Section 9.7.
Nonexclusivity of Indemnification and Advancement of Expenses    17

Section 9.8.
Insurance                                17

Section 9.9.
Survival of Indemnification and Advancement of Expenses        17

Section 9.10.
Secondary Indemnification                        17

Article X
LIMITATION OF LIABILITY OF THE MANAGER        18

Section 10.1.
Limitation of Liability                            18

Section 10.2.
Reliance of Manager                            18

Article XI
LEGAL ACTIONS                            18

Section 11.1.
Third Party Claims                            18

Article XII
MISCELLANEOUS                            19

Section 12.1.
Obligation of Good Faith; No Fiduciary Duties            19

Section 12.2.
Binding Effect                                19

Section 12.3.
Compliance                                19

Section 12.4.
Effect of Termination                            19

Section 12.5.
Notices                                19

Section 12.6.
Headings                                20

Section 12.7.
Applicable Law                            20

Section 12.8.
Submission to Jurisdiction; Waiver of Jury Trial            20

Section 12.9.
Amendment; Waivers                            21

Section 12.10.
Remedies to Prevailing Party                        21

Section 12.11.
Severability                                21

Section 12.12.
Benefits Only to Parties                        21

Section 12.13.
Further Assurances                            21

Section 12.14.
No Strict Construction                        21

Section 12.15.
Entire Agreement                            21

Section 12.16.
Assignment                                21

Section 12.17.
Confidentiality                            22

Section 12.18.
Counterparts                                22







--------------------------------------------------------------------------------






THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made as of August 27,
2019, with effect as of September 1, 2019 ("the Effective Date") by and between
Cannae Holdings, Inc., a Delaware corporation (“Cannae Inc.”), Cannae Holdings,
LLC, a Delaware limited liability corporation (“Cannae LLC”), and Trasimene
Capital Management, LLC, a Delaware limited liability company (the “Manager”).
Each party hereto shall be referred to as, individually, a “Party” and,
collectively, the “Parties.”
WHEREAS, Cannae Inc. and Cannae LLC desire to retain the Manager to provide the
Services described herein on the terms and subject to the conditions set forth
herein, and the Manager wishes to be retained to provide such Services.
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
Parties hereto agree as follows:
ARTICLE I


DEFINITIONS


Section 1.1Definitions. Except as otherwise noted, for all purposes of this
Agreement, the following terms shall have the respective meanings set forth in
this Section 1.1, which meanings shall apply equally to the singular and plural
forms of the terms so defined and the words “herein,” “hereof’ and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision:


“Adjusted Management Fee” has the meaning set forth in Section 7.1(c) hereof.
“Adjustment Date” has the meaning set forth in Section 7.1(c) hereof.
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person
or (ii) any officer, director, general member, member, manager or trustee of
such Person. For purposes of this definition, the terms “controlling,”
“controlled by” or “under common control with” shall mean, with respect to any
Persons, the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, or the power to elect
at least 50% of the directors, managers, general members, or Persons exercising
similar authority with respect to such Person.
“Agreement” has the meaning set forth in the preamble of this Agreement.
“Automatic Renewal Term” has the meaning set forth in Section 2.2 hereof.
“Board” means the board of directors of Cannae Inc.
“Built-In Gain” has the meaning set forth in the LLC Agreement.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in The City of New York are required, permitted or authorized, by
applicable law or executive order, to be closed for regular banking business.
“Cannae Inc.” has the meaning set forth in the preamble of this Agreement.
“Cannae LLC” has the meaning set forth in the preamble of this Agreement.


1

--------------------------------------------------------------------------------





“Cannae Officer Compensation Fees” means the aggregate compensation paid by
Cannae LLC to Cannae Inc.’s named executive officers, which as of the Effective
Date shall be Brent Bickett, as President, Richard Cox, as Chief Financial
Officer, Michael Gravelle, as General Counsel and Corporate Secretary, and David
Ducommun, as Senior Vice President of Corporate Finance of Cannae Inc., each
acting solely in his capacity as an officer of Cannae Inc. and not as an
officer, employee or agent of the Manager, in connection with their services
advising the Board with respect to acquisitions, dispositions and similar
transactions related to target businesses or any other assets of Cannae Inc. or
the Subsidiaries.
“Calculation Date” means, with respect to any Fiscal Quarter, the last day of
such Fiscal Quarter.
“Change in Control” means that the conditions set forth in any one of the
following subsections shall have been satisfied:
(a) an acquisition immediately after which any Person possesses direct or
indirect beneficial ownership of 50% or more of either the then outstanding
shares of common stock of Cannae Inc. or the combined voting power of the then
outstanding voting securities of Cannae Inc. entitled to vote generally in the
election of directors (the “Outstanding Cannae Voting Securities”); provided
that the following acquisitions shall be excluded: (i) any acquisition directly
from Cannae Inc., other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from Cannae Inc., (ii) any acquisition by Cannae Inc., (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Cannae Inc. or any Subsidiary, or (iv) any acquisition pursuant to
a transaction that complies with paragraphs (i), (ii) and (iii) of subsection
(c) of this definition; or
(b) during any period of two (2) consecutive years, the individuals who, as of
the beginning of such period, constitute the Board (for purposes of this
definition, such Board shall be referred to as the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the beginning of such period and whose election, or nomination for
election by the stockholders of Cannae Inc., was approved by a vote of at least
two-thirds (2/3) of those individuals who are members of the Board and who were
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or
(c) consummation of a reorganization, merger, share exchange, consolidation or
sale or other disposition of all or substantially all of the assets of Cannae
Inc. (“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which: (i) all or substantially all of the individuals and entities
who have beneficial ownership, respectively, of the outstanding shares of common
stock of Cannae Inc. and Outstanding Cannae Voting Securities immediately prior
to such Corporate Transaction will have beneficial ownership, directly or
indirectly, of more than 50% of, respectively, the outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, Cannae Inc. or a corporation that as a result of such transaction
owns Cannae Inc. or all or substantially all of Cannae Inc.’s assets either
directly or through one or more subsidiaries) (the “Resulting Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the outstanding shares of common stock of Cannae Inc.
and Outstanding Cannae Voting Securities, as the case may be; (ii) no Person
(other than (1) Cannae Inc., (2) an employee benefit plan (or related trust)
sponsored or maintained by Cannae Inc. or Resulting Corporation, or (3) any
entity controlled by Cannae Inc. or Resulting Corporation) will have beneficial


2

--------------------------------------------------------------------------------





ownership, directly or indirectly, of 50% or more of, respectively, the
outstanding shares of common stock of the Resulting Corporation or the combined
voting power of the outstanding voting securities of the Resulting Corporation
entitled to vote generally in the election of directors, except to the extent
that such ownership existed prior to the Corporate Transaction; and (iii)
individuals who were members of the Incumbent Board will continue to constitute
at least a majority of the members of the board of directors of the Resulting
Corporation; or
(d) the approval by the stockholders of Cannae Inc. of a complete liquidation or
dissolution of Cannae Inc.
“Chief Financial Officer” means the Chief Financial Officer of Cannae Inc.,
including any interim Chief Financial Officer.
“Cost of Invested Capital” means the following values for each Portfolio
Company:
•
American Blue Ribbon Holdings, LLC - $314,286,000

•
FNF NV Brasada, LLC - $10,811,000

•
Colt Holding LLC - $28,134,000

•
The Dun & Bradstreet Corporation - $528,000,000

•
Fractal Industries, Inc. - $30,000,000

•
Rock Creek Idaho Holdings, LLC - $36,034,000

•
Rock Creek Ridge at Sun-Up Bay, LLC - $32,000

•
Triple Tree (IMO) - $1,000,000, Triple Tree Holdings, LLC - $16,404,000 and
Triple Tree (OneDigital Health and Benefits, Inc.) - $1,000,000

•
T-System Group, Inc. - $200,000,000

•
Verge Investments, LLC - $5,000,000

•
Wine Direct, Inc. - $9,554,000



The Cost of Invested Capital will automatically be increased by the amount of
any additional capital contributions or investments in the portfolio companies
made after the Effective Date.  The Cost of Invested Capital for new Portfolio
Companies shall equal Cannae’s basis in such new Portfolio Company when
acquired.
“Effective Date” has the meaning set forth in the preamble of this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expenses” has the meaning set forth in Section 7.2(a) hereof.
“Federal Securities Laws” means, collectively, the Securities Act, the Exchange
Act and the rules and regulations promulgated thereunder.
“Final Management Fee” has the meaning set forth in Section 7.1(b) hereof.
“Fiscal Quarter” means Cannae Inc.’s fiscal quarter for purposes of its
reporting obligations under the Exchange Act.
“Fiscal Year” means Cannae Inc.’s fiscal year for purposes of reporting its
income for federal income tax purposes.


3

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in effect in the United
States, consistently applied.
“Gross Carry Amount” has the meaning set forth in the LLC Agreement.
“Incur” means, with respect to any Indebtedness or other obligation of a Person,
to create, issue, acquire (by conversion, exchange or otherwise), assume,
suffer, guarantee or otherwise become liable in respect of such Indebtedness or
other obligation.
“Indebtedness” means, with respect to any Person, (i) any liability for borrowed
money, or under any reimbursement obligation relating to a letter of credit,
(ii) all indebtedness (including bond, note, debenture, purchase money
obligation or similar instrument) for the acquisition of any businesses,
properties or assets of any kind (other than property, including inventory, and
services purchased, trade payables, other expenses accruals and deferred
compensation items arising in the Ordinary Course of Business), (iii) all
obligations under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (iv) any liabilities of others described in the
preceding clauses (i) to (iii) (inclusive) that such Person has guaranteed or
that is otherwise its legal liability, and (v) (without duplication) any
amendment, supplement, modification, deferral, renewal, extension or refunding
of any liability of the types referred to in clauses (i) through (iv) above.
“Initial Term” has the meaning set forth in Section 2.2 hereof.
“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investments” means investments of Cannae Inc. and the Subsidiaries.
“LLC Agreement” means the Amended & Restated Operating Agreement of Cannae
Holdings, LLC, including all exhibits and schedules attached thereto, as may be
amended, revised, supplemented or otherwise modified from time to time.
“Management Fee” has the meaning set forth in Section 7.1(a) hereof.
“Management Fee Payment Date” means, with respect to any Calculation Date, the
date that is ten (10) Business Days following the receipt by Cannae Inc. and
Cannae LLC of the calculation of the Management Fee from the MSA Administrator
with respect to such Calculation Date.
“Manager” has the meaning set forth in the preamble of this Agreement.
“Manager Indemnitee” has the meaning set forth in Section 9.1 hereof.
“Manager Termination Notice” has the meaning set forth in Section 8.1 hereof.
“MSA Administrator” means, as of any Calculation Date, (i) for so long as this
Agreement remains in full force and effect as of such Calculation Date, the
Manager, and (ii) thereafter, the Chief Financial Officer.
“Offsetting Merger and Acquisition Advisory Fees” means the aggregate fees paid
directly by any Subsidiary of Cannae Inc. to the Manager for the performance by
the Manager of merger and acquisition advisory services (which may or may not be
similar to the Services) for such Subsidiary.


4

--------------------------------------------------------------------------------





“Ordinary Course of Business” means, with respect to any Person, an action taken
by such Person if such action is (i) consistent with the past practices of such
Person and is taken in the normal day-to-day business or operations of such
Person and (ii) which is not required to be specifically authorized or approved
by the board of directors of such Person.
“Over-Paid Management Fees” means, as of any Calculation Date, the amount by
which (i) Adjusted Management Fees that were actually paid on all Management Fee
Payment Dates preceding such Calculation Date, exceeded (ii) Adjusted Management
Fees that were actually due and payable by Cannae LLC on all such Management Fee
Payment Dates, as determined by the MSA Administrator upon availability of
Cannae Inc.’s final consolidated financial statements in accordance with Section
7.1(e); provided, that such amount shall not be less than zero.
“Party” and “Parties” have the meaning set forth in the preamble of this
Agreement.
“Person” means an individual, a partnership, a joint venture, a corporation, an
association, a joint stock company, a limited liability company, a trust, an
estate, a nominee, an unincorporated organization or a government or any
department or agency or political subdivision thereof.
“Portfolio Company,” individually or, collectively, “Portfolio Companies,” means
each of the following entities and any new portfolio company acquired by Cannae,
Inc. or any of the Subsidiaries after the Effective Date that the Board
determines is a Portfolio Company: American Blue Ribbon Holdings, LLC; FNF NV
Brasada, LLC; Colt Holding LLC; The Dun & Bradstreet Corporation, Fractal
Industries, Inc., Rock Creek Idaho Holdings, LLC; Rock Creek Ridge at Sun-Up
Bay, LLC; Triple Tree Holdings, LLC; T-System Group, Inc.; Verge Investments,
LLC; Wine Direct, Inc.
“Securities Act” means the Securities Act of 1933, as amended.
“Services” has the meaning set forth in Section 3.1(b) hereof.
“Shared Merger and Acquisition Advisory Fees” means (a) 25% of the aggregate
fees paid directly by any less than 50% directly or indirectly-owned subsidiary
of Cannae Inc. to the Manager for the performance by the Manager of merger and
acquisition advisory services (which may or may not be similar to the Services)
for such less than 50% directly or indirectly-owned subsidiary of Cannae Inc or
(b) 25% of the aggregate fees paid directly by any third party unaffiliated with
Cannae Inc. to the Manager for the performance by the Manager of merger and
acquisition advisory services (which may or may not be similar to the Services)
for such third party.
“Subsidiary” means, with respect to Cannae Inc., any other Person in which
Cannae Inc., directly or indirectly through one or more Affiliates or otherwise,
beneficially owns at least fifty percent (50%) of either the ownership interest
(determined by equity or economic interests) in, or the voting control of, such
other Person.
“Termination Date” has the meaning set forth in Section 8.3 hereof.
“Termination Fee” means, as of the Termination Date, the amount equal to the sum
of (a) the average annual Management Fee earned by the Manager during the
twenty-four (24) month period immediately preceding such Termination Date plus
(b) the Gross Carry Amount on the Built-In Gain as of such Termination Date.
“Termination Notice” has the meaning set forth in Section 8.3 hereof.


5

--------------------------------------------------------------------------------





“Under-Paid Management Fees” means, as of any Calculation Date, the amount by
which (i) Adjusted Management Fees that were actually due and payable by Cannae
Inc. on all Management Fee Payment Dates preceding such Calculation Date, as
determined by the MSA Administrator upon availability of Cannae Inc.’s final
consolidated financial statements in accordance with in Section 7.1(e) exceeded
(ii) Adjusted Management Fees that were actually paid on all such Management Fee
Payment Dates; provided, that such amount shall not be less than zero.
ARTICLE II


APPOINTMENT OF THE MANAGER; TERM


Section 2.1     Appointment. Cannae Inc. and Cannae LLC hereby agree to, and
hereby do, appoint the Manager to perform the Services as set forth in Section
3.1 hereof and in accordance with the terms of this Agreement.


Section 2.2     Term. This Agreement is effective as of the Effective Date and
shall continue in operation, unless terminated in accordance with the terms
hereof, until the fifth (5th) anniversary of the Effective Date (the “Initial
Term”). After the Initial Term, this Agreement shall be deemed renewed
automatically each year for an additional one-year period (an “Automatic Renewal
Term”) unless terminated in accordance with the terms hereof.


ARTICLE III


OBLIGATIONS OF THE PARTIES


Section 3.1    Obligations of the Manager.


(a)Subject to the oversight and supervision of the Board and the terms and
conditions of this Agreement, the Manager shall during the term of this
Agreement (including any Automatic Renewal Term) (i) perform the Services as set
forth in Section 3.1(b) below and (ii) comply with the provisions of the LLC
Agreement, as amended from time to time, and the operational objectives and
business plans of Cannae Inc. in existence from time to time. Cannae Inc. shall
promptly provide the Manager with all amendments to the LLC Agreement and all
stated operational objectives and business plans of Cannae Inc. (and the
Subsidiaries, as applicable) approved by the Board and any other available
information reasonably requested by the Manager.


(b)Subject to Article VII, the Manager agrees and covenants that it shall
perform the following services (as may be modified from time to time pursuant to
Section 3.4 hereof, the “Services”):


(i)manage Cannae Inc.’s and the Subsidiaries’ day-to-day business and
operations, including assisting Cannae Inc. and the Subsidiaries in complying
with all regulatory requirements applicable to Cannae Inc. and the Subsidiaries
in respect of Cannae Inc.’s and the Subsidiaries’ business activities;
(ii)evaluate the financial and operational performance of any of the
Subsidiaries, including monitoring the business and operations thereof, and the
financial performance of any of Cannae Inc.’s or the Subsidiaries’ other assets;
(iii)provide, as determined necessary by the Manager and in accordance with the
terms and conditions of this Agreement and the LLC Agreement, a management team
to serve as executive officers of Cannae Inc. and the Subsidiaries or as members
of the Board; and


6

--------------------------------------------------------------------------------





(iv)subject to the other provisions of this Agreement, perform any other
services for and on behalf of Cannae Inc. and the Subsidiaries to the extent
that such services are consistent with those that are customarily performed by
the executive officers and employees of a publicly listed company.


The foregoing Services shall include, but are not limited to, the following: (1)
establishing and maintaining books and records of Cannae Inc. and the
Subsidiaries in accordance with customary practice and GAAP; (2) recommend to
the Board changes or other modifications in the capital structure of Cannae Inc.
or the Subsidiaries, including repurchases; (3) recommend to the Board the
engagement of or, if approval is not otherwise required hereunder, engage
agents, consultants or other third party service providers to Cannae Inc. and
the Subsidiaries, including accountants, lawyers or experts, in each case, as
may be needed by Cannae Inc. or the Subsidiaries from time to time; (4) maintain
Cannae Inc.’s and the Subsidiaries’ property and assets in the Ordinary Course
of Business; (5) manage or oversee litigation, administrative or regulatory
proceedings, investigations or any other reviews of Cannae Inc.’s and/or the
Subsidiaries’ business or operations that may arise in the Ordinary Course of
Business or otherwise, subject to the approval of the Board to the extent
necessary in connection with the settlement, compromise, consent to the entry of
an order or judgment or other agreement resolving any of the foregoing; (6)
establish and maintain appropriate insurance policies with respect to Cannae
Inc.’s and the Subsidiaries’ business and operations; (7) recommend to the Board
the payment of dividends or other distributions on the equity interests of
Cannae Inc.; (8) attend to the timely calculation and payment of taxes payable,
and the filing of all taxes return due, by Cannae Inc. and the Subsidiaries; and
(9) make loans to, or arrange loans on behalf of, the Portfolio Companies.
(c)In connection with the performance of its obligations under this Agreement,
the Manager shall be required to comply with Cannae Inc.’s internal policies and
procedures regarding any actions requiring Board approval, as otherwise required
by any Board (or any applicable committee thereof) or Cannae Inc.’s officers or
as otherwise required by applicable law.


(d)In connection with the performance of the Services under this Agreement, the
Manager shall be required to comply with Cannae Inc.’s internal compliance
policies and procedures.


(e)In connection with the performance of the Services under this Agreement, the
Manager shall have all necessary power and authority to perform, or cause to be
performed, such Services on behalf of Cannae Inc. and the Subsidiaries.


(f)In connection with the performance of its obligations under this Agreement,
the Manager is not permitted to, and nothing in this Agreement shall require the
Manager to, engage in any activities that would cause it to become an
“investment adviser” as defined in Section 202(a)(11) of the Investment Advisers
Act, or any successor provision thereto. It is expressly acknowledged and agreed
by Cannae Inc. that the Manager shall not advise Cannae Inc. or the Subsidiaries
as to the value of securities or as to the advisability of investing in,
purchasing, or selling securities.


(g)While the Manager is providing the Services under this Agreement, the Manager
shall also be permitted to provide services, including services similar to the
Services covered hereby, to other Persons, including Affiliates of the Manager,
but the Manager shall not render any services to any other Person on behalf of
Cannae Inc. or the Subsidiaries. This Agreement and the Manager’s obligation to
provide the Services under this Agreement shall not create an exclusive
relationship between the Manager and its Affiliates, on the one hand, and Cannae
Inc. and the Subsidiaries, on the other.




7

--------------------------------------------------------------------------------





Section 3.2    Obligations of Cannae Inc.
(a)Cannae Inc. shall, and shall cause the Subsidiaries to, do all things
reasonably necessary as requested by the Manager consistent with the terms of
this Agreement to enable the Manager to fulfill its obligations under this
Agreement.


(b)Cannae Inc. shall:
i.direct its officers and employees to act in accordance with the terms of this
Agreement and the reasonable directions of the Manager in fulfilling the
Manager’s obligations hereunder and allowing the Manager to exercise its powers
and rights hereunder; and
ii.provide to the Manager all access, information and reports (including monthly
management reports and all other relevant reports), which the Manager may
reasonably require and on such dates as the Manager may reasonably require.


(c)Without the prior written consent of the Manager, Cannae Inc. shall not amend
any provision of the LLC Agreement that adversely affects, either directly or
indirectly, the rights of the Manager hereunder.


(d)Cannae Inc. agrees that, in connection with the performance by the Manager of
its obligations hereunder, the Manager may recommend to Cannae Inc., and may
engage in, transactions with any of the Manager’s Affiliates; provided, that any
such transactions shall be subject to the authorization and approval of Cannae
Inc.’s Audit Committee.


(e)Cannae Inc. shall take any and all actions necessary to ensure that it does
not engage in any activities that would cause Cannae Inc. to become an
“investment company” as defined in Section 3(a)(1) of the Investment Company
Act, or any successor provision thereto.


Section 3.3    Business Opportunities.


(a)Except to the extent otherwise agreed between the Manager and Cannae Inc.,
the Manager, its members (including any natural persons) and any of its covered
Affiliates or employees may engage in or possess an interest in other
investments, business ventures or entities of any nature or description,
independently or with others, similar or dissimilar to, or that compete with,
the Investments or business of Cannae Inc., and may provide advice and other
assistance to any such investment, business venture or entity, and Cannae Inc.
shall have no rights by virtue of this Agreement in and to such investments,
business ventures or entities or, except for the Shared Merger and Acquisition
Advisory Fees, the income or profits derived therefrom, and the pursuit of any
such investment or venture, even if competitive with the business of Cannae Inc.
or the Subsidiaries, shall not be deemed wrongful or improper. None of the
Manager, its members or any of its Affiliates or employees shall be obligated to
present any particular investment or business opportunity to Cannae Inc. even if
such opportunity is of a character that, if presented to Cannae Inc., could be
taken by Cannae Inc. or its Subsidiaries, and the Manager, its members or any of
its Affiliates or employees shall have the right to take for its own account
(individually or as a partner or fiduciary) or to recommend to others any such
particular investment opportunity. While information and recommendations
supplied to Cannae Inc. and the Subsidiaries shall, in the Manager’s reasonable
and good faith judgment, be appropriate under the circumstances and in light of
the policies of Cannae Inc. and the Subsidiaries, such information and
recommendations may be different in certain material respects from the
information and recommendations supplied by the Manager or any Affiliate of the
Manager to others.


(b)Cannae Inc. acknowledges and agrees that (i) personnel and members of the
Manager and its Affiliates may from time-to-time work on other projects and
matters, and that conflicts may arise with respect to the allocation of
personnel, (ii) there may be circumstances where the Manager and/or its members
acquire


8

--------------------------------------------------------------------------------





knowledge of a potential transaction or matter which may be a corporate
opportunity of Cannae Inc. or the Subsidiaries and the Manager, its members
and/or its Affiliates, and such corporate opportunity may be pursued by the
Manager, its members and/or its Affiliates or shared with other parties (in lieu
of Cannae Inc. or the Subsidiaries), and (iii) the Manager, its members and/or
its Affiliates may from time-to-time receive fees, compensation, profits
interests and/or equity grants from third parties, including Portfolio
Companies, for administrative or advisory services, or otherwise, and, while
such fees, compensation and/or equity grants may give rise to conflicts of
interest, Cannae Inc. and the Subsidiaries will not receive the benefit of any
such fees, compensation, profits interest and/or equity grants (other than in
connection with Offsetting Merger and Acquisition Advisory Fees pursuant to
Section 7.2(c) hereof); provided, that the Manager shall share with Cannae Inc.
or Cannae LLC the Shared Merger and Acquisition Advisory Fees. The Manager shall
keep Cannae Inc.’s Audit Committee reasonably informed on a periodic basis in
connection with the foregoing.


Section 3.4    Change of Services.


(a)Cannae Inc. and the Manager shall have the right at any time during the term
of this Agreement (including any Automatic Renewal Term) to change the Services
provided by the Manager, and any such changes shall in no way otherwise affect
the rights or obligations of any Party hereunder.
(b)Any change in the Services shall be authorized in writing and evidenced by an
amendment to this Agreement, as provided in Section 12.9 hereof. Unless
otherwise agreed in writing, the provisions of this Agreement shall apply to all
changes in the Services.


ARTICLE IV


POWERS OF THE MANAGER


Section 4.1    Powers of the Manager.


(a)The Manager shall, subject to the oversight and supervision of the Board and
the terms and conditions of this Agreement, have general supervision of the
day-to-day business of Cannae Inc. (and the Subsidiaries, as applicable),
including general executive charge, management and control of the properties,
business and operations of Cannae Inc. (and the Subsidiaries, as applicable),
with all such powers as may reasonably be incident to such responsibilities, but
excluding any M&A advisory services. The Manager shall also perform such other
duties and may exercise such other powers as from time to time may be assigned
to the Manager by the Board.


(b)Subject to Section 4.2 and for purposes other than to delegate its duties and
powers to perform the Services hereunder, the Manager shall have the power to
engage agents (including real estate agents and managing agents), valuers,
contractors and advisors (including accounting, financial, tax and legal
advisors) that it deems necessary or desirable in connection with the
performance of its obligations hereunder, which costs therefor shall be subject
to reimbursement in accordance with Section 7.2 hereof. For the avoidance of
doubt, the Manager may not engage investment advisers on behalf of Cannae Inc.
or the Subsidiaries.


Section 4.2    Delegation. The Manager may delegate or appoint:


(a)Any of its Affiliates as its agent, at its own cost and expense, to perform
any or all of the Services hereunder; or




9

--------------------------------------------------------------------------------





(b)Any other Person, whether or not an Affiliate of the Manager, as its agent,
at its own cost and expense, to perform those Services hereunder which, in the
sole discretion of the Manager, are not critical to the ability of the Manager
to satisfy its obligations hereunder;


provided, however, that, in each case, the Manager shall not be relieved of any
of its obligations or duties owed to Cannae Inc. or the Subsidiaries hereunder
as a result of such delegation. The Manager shall be permitted to share
information of Cannae Inc. and the Subsidiaries with its appointed agents
subject to appropriate and reasonable confidentiality arrangements. For the
avoidance of doubt, any reference to Manager herein shall include its delegates
or appointees pursuant to this Section 4.2.
ARTICLE V


INSPECTION OF RECORDS


Section 5.1    Books and Records of Cannae Inc. At all reasonable times and on
reasonable notice, the Manager and any Person authorized by the Manager shall
have access to, and the right to inspect, for any reasonable purpose, during the
term of this Agreement (including any Automatic Renewal Term) and for a period
of five (5) years after termination hereof, the books, records and data stored
in computers and all documentation of Cannae Inc. and the Subsidiaries
pertaining to all Services performed by the Manager or the Management Fee to be
paid by Cannae LLC to the Manager, in each case, hereunder. There shall be no
cost or expense charged by any Party to another Party pursuant to the exercise
of rights under this Section 5.1.


Section 5.2    Books and Records of the Manager. At all reasonable times and on
reasonable notice, any Person authorized by Cannae Inc. shall have access to,
and the right to inspect the books, records and data stored in computers and all
documentation of the Manager pertaining to all Services performed by the Manager
or the Management Fee to be paid by Cannae LLC to the Manager, in each case,
hereunder. There shall be no cost or expense charged by any Party to another
Party pursuant to the exercise of rights under this Section 5.2.


ARTICLE IV


AUTHORITY OF CANNAE INC.
AND THE MANAGER


Each Party represents to the others that it is duly authorized with full power
and authority to execute, deliver and perform its obligations and duties under
this Agreement. Cannae Inc. represents that the engagement of the Manager has
been duly authorized by the Board and is in accordance with all governing
documents of Cannae Inc.
ARTICLE VII


MANAGEMENT FEE; EXPENSES


Section 7.1    Management Fee.


(a)Obligation. Subject to the terms and conditions set forth in this Section
7.1, for the term of this Agreement, including any Automatic Renewal Term, (i)
the MSA Administrator shall calculate the fee payable to the Manager in
accordance with this Section 7.1 (the “Management Fee”), and the components


10

--------------------------------------------------------------------------------





thereof, in accordance with Section 7.1(b) hereof and (ii) Cannae LLC shall pay
the Management Fee to the Manager in accordance with Section 7.1(d) hereof.


(b)Calculation of Management Fee. Subject to Section 7.1(e) hereof, as payment
to the Manager for performing Services hereunder during any Fiscal Quarter or
any part thereof, the MSA Administrator, as of any Calculation Date with respect
to such Fiscal Quarter, shall calculate, on or promptly following such
Calculation Date, the Management Fee with respect to such Fiscal Quarter, which
shall be equal to, as of such Calculation Date, (a) the product of (i) 0.375%,
multiplied by (ii) the Cost of Invested Capital as of such Calculation Date;
provided, however, that, with respect to the Fiscal Quarter in which the
Effective Date occurs, the Management Fee shall be equal to the product of (i)
(x) 0.375%, multiplied by (y) the Cost of Invested Capital as of such
Calculation Date, multiplied by (ii) a fraction, the numerator of which is the
number of days from and including the Effective Date to and including the last
day of such Fiscal Quarter and the denominator of which is the number of days in
such Fiscal Quarter; provided, further, however, that, with respect to the
Fiscal Quarter in which this Agreement is terminated, the Management Fee shall
be equal to the product of (i)(x) 0.375%, multiplied by (y) the Cost of Invested
Capital as of such Calculation Date, multiplied by (ii) a fraction, the
numerator of which is the number of days from and including the first day of
such Fiscal Quarter to but excluding the date upon which this Agreement is
terminated and the denominator of which is the number of days in such Fiscal
Quarter (such amount so calculated in accordance with this proviso, the “Final
Management Fee”).


(c)Adjustment of Management Fee. The amount of any Management Fee calculated in
accordance with Section 7.1(b) hereof as of any Calculation Date shall be
adjusted, on a dollar-for-dollar basis (such Management Fee, as adjusted, the
“Adjusted Management Fee”), by the MSA Administrator immediately prior to the
Management Fee Payment Date with respect to such Calculation Date (such date of
adjustment, the “Adjustment Date”) as follows:
    
i.reduced, on a dollar-for-dollar basis, by the aggregate amount of all Cannae
Officer Compensation Fees, if any, existing as of such Calculation Date;
ii.reduced, on a dollar-for-dollar basis, by the aggregate amount of all
Offsetting Merger and Acquisition Advisory Fees, if any, existing as of such
Calculation Date;
iii.reduced, on a dollar-for-dollar basis, by the aggregate amount of all
Over-Paid Management Fees, if any, existing as of such Calculation Date;
iv.increased, on a dollar-for-dollar basis, by the aggregate amount of all
Under-Paid Management Fees, if any, existing as of such Calculation Date; and
v.increased, on a dollar-for-dollar basis, by the aggregate amount of all
accrued and unpaid Management Fees, if any, as of such Calculation Date, without
duplication of any of the foregoing.


(d)Payment of Adjusted Management Fee. Following the MSA Administrator’s
calculation of the Adjusted Management Fee, the MSA Administrator shall promptly
deliver a copy of the Adjusted Management Fee to Cannae Inc.’s Compensation
Committee and Cannae LLC. Following such delivery, subject to Section 7.1(f)
hereof, Cannae LLC shall pay to the Manager, on the Management Fee Payment Date
with respect to any Calculation Date, the Adjusted Management Fee as of such
Calculation Date. Any such payment shall be made in U.S. dollars by wire
transfer in immediately available funds to an account or accounts designated by
the Manager from time to time.


(e)Basis for Calculation of Management Fee and Adjusted Management Fee. The
calculation of the Management Fee, including the components thereof, with
respect to any Fiscal Quarter on any Calculation Date shall be based on (i)
Cannae Inc.’s audited consolidated financial statements to the extent


11

--------------------------------------------------------------------------------





available, (ii) if audited consolidated financial statements are not available,
then Cannae Inc.’s unaudited consolidated financial statements to the extent
available, and (iii) if neither audited nor unaudited consolidated financial
statements are available, then Cannae Inc.’s books and records then available;
provided, that, with respect to any calculation of the Management Fee based on
Cannae Inc.’s books and records, upon availability of the earlier of (x) Cannae
Inc.’s audited consolidated financial statements and (y) Cannae Inc.’s unaudited
consolidated financial statements, in each case, relating to amounts previously
calculated on such Calculation Date by reference to Cannae Inc.’s books and
records, the MSA Administrator shall recalculate (A) any Management Fees, and
any components thereof, that were previously calculated based on such books and
records and (B) any Adjusted Management Fees that were calculated based on such
Management Fees, in each case, to determine if any Over-Paid Management Fee or
Under-Paid Management Fee were outstanding as of such Calculation Date;
provided, further, that the amount so recalculated shall be conclusive and
binding on the Parties hereto and no further recalculations shall be required or
permitted except that a further recalculation shall be required and performed
(A) upon a demonstration of clear error with respect to any prior calculation or
recalculation or (B) upon the restatement of the consolidated financial
statements of Cannae Inc., or any amounts therein, underlying any prior
calculation or recalculation, in each case, at any time. The calculation of
Adjusted Management Fees, including the components thereof, as of any Adjustment
Date shall be made based on information that is available as of such Adjustment
Date; provided, that if any events occur after such Adjustment Date that would
affect the amount of Adjusted Management Fees calculated as of such Adjustment
Date, then the MSA Administrator shall recalculate Adjusted Management Fees as
of such Adjustment Date to determine if any Over-Paid Management Fee or
Under-Paid Management Fee were created as of the Calculation Date immediately
succeeding such Adjustment Date. The Parties acknowledge that all Cannae Officer
Compensation Fees shall be borne at all times exclusively by Cannae Inc. and
shall not be payable by the Manager under any circumstances. Cannae Inc. shall
provide the Manager with such written detail as the Manager may reasonably
request to support Cannae Inc.’s determination of the Cannae Officer
Compensation Fees. Notwithstanding the foregoing, the calculation of the Final
Management Fee, including the components thereof, shall be made and based on
Cannae Inc.’s unaudited consolidated financial statements for the applicable
Fiscal Quarter when such unaudited consolidated financial statements are
available; provided, that, once calculated, no further recalculation of Final
Management Fee shall be required or permitted.


(f)Sufficient Liquidity. If Cannae LLC does not have sufficient liquid assets to
timely pay the entire amount of the Management Fee due on any Management Fee
Payment Date, Cannae LLC shall liquidate assets or Incur Indebtedness in order
to pay such Management Fee in full on such Management Fee Payment Date;
provided, that the Manager may elect, in its sole discretion by delivery of
written notice to Cannae Inc. and Cannae LLC prior to such Management Fee
Payment Date, to allow Cannae LLC to defer the payment of all or any portion of
the Management Fee otherwise due and payable on such Management Fee Payment Date
until the next succeeding Management Fee Payment Date. If the Manager elects to
allow such a deferral of payment of the Management Fee, interest will be charged
on such Management Fee at a rate equal to the “prime” rate, as announced from
time to time by The Wall Street Journal, plus 2% per annum until the date of
payment of such Management Fee by Cannae LLC to the Manager.


(g)Books and Records. The MSA Administrator shall maintain cumulative books and
records with respect to the details of any calculations made pursuant to this
Section 7.1, which records shall be available for inspection and reproduction at
any time upon request by the Board and, if the Manager is not the MSA
Administrator, the Manager.




12

--------------------------------------------------------------------------------





Section 7.2    Reimbursement of Expenses.


(a)Cannae LLC shall pay all of Cannae Inc.’s and Cannae LLC’s expenses and shall
reimburse the Manager for documented expenses of the Manager incurred on Cannae
Inc.’s and Cannae LLC’s behalf (collectively, the “Expenses”) excepting those
expenses that are specifically the responsibility of the Manager as set forth
herein. Expenses include all costs and expenses which are expressly designated
elsewhere in this Agreement as Cannae Inc.’s or Cannae LLC’s expenses, together
with the following:


i.costs and expenses associated with the issuance and transaction costs incident
to the acquisition, disposition and financing of Investments;
ii.costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for Cannae Inc. and the Subsidiaries by
providers retained by the Manager or, if provided by the Manager’s personnel, in
amounts which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis;
iii.the compensation and expenses of Cannae Inc.’s directors and the cost of
liability insurance to indemnify Cannae Inc.’s directors and officers;
iv.costs associated with the establishment and maintenance of any of Cannae
Inc.’s or any Subsidiary’s credit or other indebtedness of Cannae Inc. or any
Subsidiary (including commitment fees, accounting fees, legal fees, closing and
other similar costs) or any of Cannae Inc.’s or any Subsidiary’s securities
offerings;
v.expenses connected with communications to holders of Cannae Inc.’s or any
Subsidiary’s securities and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by Cannae
Inc. to any transfer agent and registrar in connection with the listing and/or
trading of Cannae Inc.’s stock on any exchange, the fees payable by Cannae Inc.
to any such exchange in connection with its listing, costs of preparing,
printing and mailing Cannae Inc.’s annual report to its stockholders and proxy
materials with respect to any meeting of Cannae Inc.’s stockholders;
vi.costs associated with any computer software or hardware, electronic equipment
or purchased information technology services from third party vendors that is
used by Cannae Inc. and/or the Subsidiaries;
vii.expenses incurred by managers, officers, personnel and agents of the Manager
for travel on Cannae Inc.’s or any Subsidiary’s behalf and other out-of-pocket
expenses incurred by managers, officers, personnel and agents of the Manager
while providing the Services;
viii.costs and expenses incurred with respect to market information systems and
publications, research publications and materials, and settlement, clearing and
custodial fees and expenses;
ix.compensation and expenses of Cannae Inc.’s transfer agent, if any;
x.the costs of maintaining compliance with all U.S. federal, state and local
rules and regulations or those of any other regulatory agency;
xi.all taxes and license fees;
xii.all insurance costs incurred in connection with the operation of Cannae
Inc.’s and the Subsidiaries’ business, except for the costs attributable to the
insurance that the Manager elects to carry for itself and its personnel;
xiii.all other costs and expenses relating to Cannae Inc.’s and the
Subsidiaries’ business;


13

--------------------------------------------------------------------------------





xiv.expenses relating to any office(s) or office facilities, including, but not
limited to disaster backup recovery sites and facilities, maintained for Cannae
Inc. and the Subsidiaries or Investments separate from the office or offices of
the Manager;
xv.expenses connected with the payments of interest, dividends or distributions
in cash or any other form authorized or caused to be made by the Board to or on
account of holders of Cannae Inc.’s or any Subsidiary’s securities, including,
without limitation, in connection with any dividend reinvestment plan;
xvi.any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against Cannae Inc. or any of the Subsidiaries, or
against any trustee, director, partner, member or officer of Cannae Inc. or of
any of the Subsidiaries in his, her or its capacity as such for which Cannae
Inc. or any of the Subsidiaries is required to indemnify such Person by any
court or governmental agency;
xvii.Cannae Inc.’s pro rata portion of rent, telephone, utilities, office
furniture, equipment, machinery and other office, internal and overhead expenses
attributable to the personnel of the Manager and its Affiliates required for the
operations of Cannae Inc. and the Subsidiaries; and
xviii.all other expenses actually incurred by the Manager (except as described
below) which are reasonably necessary for the performance by the Manager of its
duties and functions under this Agreement.


(b)Any Expense reimbursement shall be made upon demand by the Manager in U.S.
dollars by wire transfer in immediately available funds to an account or
accounts designated by the Manager from time to time.
(c)Except as otherwise provided for in this Section 7.2, all reimbursements made
pursuant to this Section 7.2 shall be reviewed by Cannae Inc.’s Compensation
Committee on an annual basis in connection with the preparation of Cannae Inc.’s
year-end audited consolidated financial statements. If Cannae Inc.’s
Compensation Committee identifies any discrepancy in such reimbursements, then
Cannae Inc.’s Compensation Committee, on behalf of Cannae Inc. and Cannae LLC,
and the Manager shall mutually resolve such discrepancy.


ARTICLE VIII


TERMINATION


Section 8.1    Termination by the Manager. The Manager may resign and terminate
this Agreement at any time with 180 days’ prior written notice to Cannae Inc. of
the Manager’s intention to terminate this Agreement (the “Manager Termination
Notice”), which right shall not be contingent upon the finding of a replacement
manager. However, if the Manager resigns, until the date upon which the
resignation becomes effective, the Manager shall, upon request of the Board, use
reasonable efforts to assist the Board to find a replacement manager at no cost
and expense to Cannae Inc. If Cannae Inc. has not found a replacement manager by
the 150th day after the date of delivery of the Manager Termination Notice, then
Cannae Inc. shall have the right to extend the termination date by another 180
days or until the replacement manager has been in place for thirty (30) days.


Section 8.2    Termination by Cannae Inc. The Board may terminate this Agreement
if, at any time;


(a)(i) there is a finding by a court of competent jurisdiction in a final,
non-appealable order that (1) the Manager materially breached the terms of this
Agreement and such breach continued unremedied for sixty (60) days after the
Manager received written notice from Cannae Inc. setting forth the terms of such


14

--------------------------------------------------------------------------------





breach, or (2) the Manager (x) acted with gross negligence, willful misconduct,
bad faith or reckless disregard in performing its duties and obligations under
this Agreement or (y) engaged in fraudulent or dishonest acts in connection with
the business and operations of Cannae Inc. and (ii) at least seventy-five
percent (75%) of the Board votes in favor of terminating this Agreement;


(b)(i) there is a finding by a court of competent jurisdiction in a final,
non-appealable order that the Manager is demonstrably and materially incapable
of performing its duties and obligations under this Agreement and (ii) at least
seventy-five percent (75%) of the Board votes in favor of terminating this
Agreement;


(c)(i) at least seventy-five percent (75%) of the Board votes to terminate this
Agreement and (ii) the holders of at least seventy-five percent (75%) of the
then outstanding common stock of Cannae Inc. vote in favor of terminating this
Agreement; or


(d)William P. Foley II is (i) no longer a member of the Board, (ii) determined
by a court of competent jurisdiction to be incapacitated or (iii) deceased.


Section 8.3    Directions. If an election is made to terminate this Agreement
pursuant to Section 8.2 hereof, Cannae Inc. shall deliver to the Manager prior
written notice of Cannae Inc.’s intention to terminate this Agreement (the
“Termination Notice”) designating the date on which the Manager shall cease to
provide Services under this Agreement, and this Agreement shall terminate on
such date (the “Termination Date”). If the election to terminate this Agreement
is made pursuant to Section 8.2(c) or Section 8.2(d), Cannae Inc. shall deliver
the Termination Notice not less than 180 days prior to the Termination Date.
During the period between Cannae Inc.’s delivery of the Termination Notice and
the Termination Date, the Manager shall continue to perform its duties and
obligations as Manager under this Agreement and take all actions necessary to
execute an orderly transition of the management of Cannae Inc.’s assets and
bring the appointment of the Manager to an end. In addition, the Manager shall,
at Cannae Inc.’s expense, deliver to any new manager or Cannae Inc. any books or
records held by the Manager under this Agreement and shall execute and deliver
such instruments and do such things as may reasonably be required to permit new
management of Cannae Inc. to effectively assume its responsibilities.


Section 8.4    Payments Upon Termination.


(a)Notwithstanding anything in this Agreement to the contrary, the fees, costs
and expenses payable to the Manager pursuant to Article VII hereof shall be
payable to the Manager upon, and with respect to, the termination of this
Agreement pursuant to this Article VIII. All payments made pursuant to this
Section 8.4(a) shall be made in accordance with Article VII hereof.


(b)Upon termination of this Agreement pursuant to the events set forth in
Section 8.2(c) or Section 8.2(d) hereof, Cannae LLC shall pay the Termination
Fee to the Manager. Any payments made pursuant to this Section 8.4(b) shall be
made in U.S. dollars by wire transfer in immediately available funds to an
account or accounts designated by the Manager from time to time.


(c)Upon termination of this Agreement pursuant to the events set forth in
Section 8.1 hereof, Cannae LLC shall pay the Gross Carry Amount on the Built-In
Gain to the Manager in compliance with the terms of the LLC Agreement.




15

--------------------------------------------------------------------------------





(d)Subject to Section 8.4(a) hereof, no Termination Fee shall be due or payable
by Cannae LLC to the Manager upon termination of this Agreement pursuant to any
of the events set forth in Section 8.1 (subject to Section 8.4(c) hereof),
Section 8.2(a) or Section 8.2(b) hereof.


Section 8.5    Change in Control of Cannae Inc. For the avoidance of doubt, upon
a Change in Control of Cannae Inc., this Agreement shall not terminate, and any
termination of this Agreement (which, if done by Cannae Inc. for any reason
other than pursuant to 8.2(a) or 8.2(b), shall require payment of the
Termination Fee by Cannae LLC) shall be only in accordance with the terms of
this Agreement.


ARTICLE IX


INDEMNITY


Section 9.1    Power to Indemnify in Actions, Suits or Proceedings Other Than
Those by or in the Right of Cannae Inc. Subject to Section 9.3 hereof, Cannae
Inc. shall indemnify the Manager and any Affiliate, employee, consultant or
agent thereof (each, a “Manager Indemnitee”) against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by each Manager Indemnitee in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of Cannae Inc.), by reason of the fact that such Manager Indemnitee is or
was the Manager, or is or was acting on behalf of the Manager pursuant to this
Agreement, if such Manager Indemnitee acted in good faith and in a manner such
Manager Indemnitee reasonably believed to be in or not opposed to the best
interests of Cannae Inc. and, with respect to any criminal action or proceeding,
such Manager Indemnitee had no reasonable cause to believe its conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that such Manager Indemnitee did not
act in good faith and in a manner which such Manager Indemnitee reasonably
believed to be in or not opposed to the best interests of Cannae Inc., and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that its conduct was unlawful.


Section 9.2    Power to Indemnify in Actions, Suits or Proceedings by or in the
Right of Cannae Inc. Subject to Section 9.3 hereof, Cannae Inc. shall indemnify
a Manager Indemnitee against expenses (including attorneys’ fees) actually and
reasonably incurred by such Manager Indemnitee in connection with the defense or
settlement of any threatened, pending or completed action or suit by or in the
right of Cannae Inc. to procure a judgment in its favor by reason of the fact
that such Manager Indemnitee is or was the Manager, or is or was acting on
behalf of the Manager pursuant to this Agreement, if such Manager Indemnitee
acted in good faith and in a manner such Manager Indemnitee reasonably believed
to be in or not opposed to the best interests of Cannae Inc.; except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such Manager Indemnitee shall have been adjudged to be liable to Cannae
Inc. unless and only to the extent that a court of competent jurisdiction shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, such Manager Indemnitee is fairly and
reasonably entitled to indemnity for such expenses which such court shall deem
proper.


Section 9.3    Authorization of Indemnification. Any indemnification under this
Article IX (unless ordered by a court) shall be made by Cannae Inc. only as
authorized in the specific case upon a determination that indemnification of a
Manager Indemnitee is proper in the circumstances because such Manager
Indemnitee has met the applicable standard of conduct set forth in Section 9.1
or Section 9.2 hereof, as the case may be. Such determination shall be made (a)
by a majority vote of the Board or (b) if a majority of the Board so directs, by
independent legal counsel in a written opinion, or (c) by the stockholders of
Cannae Inc. To the extent, however, that a Manager Indemnitee has been
successful on the merits or otherwise in defense


16

--------------------------------------------------------------------------------





of any action, suit or proceeding described above or in defense of any claim,
issue or matter therein, such Manager Indemnitee shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred by such
Manager Indemnitee in connection therewith, without the necessity of
authorization in the specific case.


Section 9.4    Good Faith Defined. For purposes of any determination under
Section 9.1 or 9.2 hereof, a Manager Indemnitee shall be deemed to have acted in
good faith and in a manner such Manager Indemnitee reasonably believed to be in
or not opposed to the best interests of Cannae Inc., or, with respect to any
criminal action or proceeding, to have had no reasonable cause to believe its
conduct was unlawful, if its action is based on the records or books of account
of Cannae Inc., or on information supplied to such Manager Indemnitee by the
officers of Cannae Inc. in the course of their duties, or on the advice of legal
counsel for Cannae Inc. or on information or records given or reports made to
Cannae Inc. by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by Cannae Inc. The provisions of this
Section 9.4 shall not be deemed to be exclusive or to limit in any way the
circumstances in which a Manager Indemnitee may be deemed to have met the
applicable standard of conduct set forth in Section 9.1 or 9.2 hereof, as the
case may be.


Section 9.5    Indemnification by a Court. Notwithstanding any contrary
determination made in any specific case under Section 9.3 hereof, and
notwithstanding the absence of any determination made thereunder, a Manager
Indemnitee may apply to any court of competent jurisdiction in the State of
Nevada for indemnification to the extent otherwise permissible under Sections
9.l and 9.2 hereof. The basis of such indemnification by a court shall be a
determination by such court that indemnification of such Manager Indemnitee is
proper in the circumstances because such Manager Indemnitee has met the
applicable standards of conduct set forth in Section 9.1 or 9.2 hereof. Neither
a contrary determination in the specific case under Section 9.3 hereof nor the
absence of any determination thereunder shall be a defense to such application
or create a presumption that such Manager Indemnitee has not met any applicable
standard of conduct. Notice of any application for indemnification pursuant to
this Section 9.5 shall be given to Cannae Inc. promptly upon the filing of such
application. If successful, in whole or in part, such Manager Indemnitee shall
also be entitled to be paid the expense of prosecuting such application.


Section 9.6    Expenses Payable in Advance. Expenses incurred by a Manager in
defending or investigating a threatened or pending action, suit or proceeding
shall be paid by Cannae Inc. in advance of the final disposition of such action,
suit or proceeding upon receipt of an undertaking by or on behalf of such
Manager Indemnitee to repay such amount if it shall ultimately be determined
that such Manager Indemnitee is not entitled to be indemnified by Cannae Inc. as
authorized in this Article IX.


Section 9.7    Nonexclusivity of Indemnification and Advancement of Expenses.
The indemnification and advancement of expenses provided by or granted pursuant
to this Article IX shall not be deemed exclusive of any other rights to which a
Manager Indemnitee may be entitled under any bylaw of Cannae Inc., agreement,
contract, vote of the stockholders of Cannae Inc. or disinterested directors of
Cannae Inc. or pursuant to the direction (howsoever embodied) of any court of
competent jurisdiction or otherwise, it being the policy of Cannae Inc. that
indemnification of a Manager pursuant to Sections 9.1 and 9.2 hereof shall be
made to the fullest extent permitted by law. The provisions of this Article IX
shall not be deemed to preclude the indemnification of a Manager Indemnitee if
Cannae Inc. has the power or obligation to indemnify under the provisions of the
laws of the State of Nevada or otherwise.


Section 9.8    Insurance. Cannae Inc. shall purchase and maintain insurance on
behalf of the Manager Indemnitees against any liability asserted against a
Manager Indemnitee and incurred by a Manager


17

--------------------------------------------------------------------------------





Indemnitee whether or not Cannae Inc. would have the power or the obligation to
indemnify the manager against such liability under the provisions of this
Article IX.


Section 9.9    Survival of Indemnification and Advancement of Expenses. The
indemnification and advancement of expenses provided by, or granted pursuant to,
this Article IX shall, unless otherwise provided when authorized or ratified,
continue as to a person or entity who has ceased to be a Manager Indemnitee and
shall inure to the benefit of the heirs, executors, administrators and
successors or permitted assigns of such a person or entity.


Section 9.10    Secondary Indemnification. The indemnification and advancement
of expenses provided by, or granted pursuant to, the other provisions of this
Article IX shall not be deemed exclusive of any other rights to which those
persons or entities provided indemnification or advancement of expenses may be
entitled under any bylaw, agreement, vote of the stockholders of Cannae Inc. or
disinterested directors of Cannae Inc. or otherwise, both as to action in such
person’s or entity’s official capacity and as to action in another capacity
while holding such office or position. Notwithstanding the foregoing, it is
acknowledged that certain persons may have certain rights to indemnification,
advancement of expenses and/or insurance provided by the Manager or one or more
of the Affiliates of the Manager other than Cannae Inc. (any of such entities,
together with their affiliates (other than Cannae Inc.), the “Manager Sponsors”)
as an employee of any of such entities (or their respective payroll companies)
or pursuant to separate written agreements, which Cannae Inc. and the Manager
Sponsors intends to be secondary to the primary obligation of Cannae Inc. to
provide indemnification as provided herein. The Manager Sponsors shall be
third-party beneficiaries of this Section 9.10, having the rights to enforce
this Section 9.10.


ARTICLE X


LIMITATION OF LIABILITY OF THE MANAGER


Section 10.1    Limitation of Liability. The Manager shall not be liable for,
and Cannae Inc. shall not take, or permit to be taken, any action against the
Manager to hold the Manager liable for, any error of judgment or mistake of law
or for any loss suffered by Cannae Inc. or the Subsidiaries (including, without
limitation, by reason of the purchase, sale or retention of any security) in
connection with the performance of the Manager’s duties under this Agreement,
except for a loss resulting from gross negligence, willful misconduct, bad faith
or reckless disregard on the part of the Manager in the performance of its
duties and obligations under this Agreement, or its fraudulent or dishonest acts
with respect to Cannae Inc. or any of the Subsidiaries.


Section 10.2    Reliance of Manager. The Manager may take and may act and rely
upon:


(a)the opinion or advice of legal counsel, which may be in-house counsel to
Cannae Inc. or the Manager, any U.S.-based law firm, or other legal counsel
reasonably acceptable to the Board, in relation to the interpretation of this
Agreement or any other document (whether statutory or otherwise) or generally in
connection with Cannae Inc.;


(b)advice, opinions, statements or information from bankers, accountants,
auditors, valuation consultants and other Persons consulted by the Manager who
are in each case believed by the Manager in good faith to be expert in relation
to the matters upon which they are consulted; and


(c)any other document provided to the Manager in connection with Cannae Inc. or
the Subsidiaries upon which it is reasonable for the Manager to rely.


18

--------------------------------------------------------------------------------







The Manager shall not be liable for anything done, suffered or omitted by it in
good faith in reliance upon such opinion, advice, statement, information or
document.
ARTICLE XI


LEGAL ACTIONS


Section 11.1    Third Party Claims.


(a)The Manager shall notify Cannae Inc. promptly of any claim made by any third
party in relation to the assets of Cannae Inc. and shall send to Cannae Inc. any
notice, claim, summons or writ served on the Manager concerning Cannae Inc.


(b)The Manager shall not, without the prior written consent of the Board,
purport to accept or admit any claims or liabilities of which it receives
notification pursuant to Section 11.1(a) hereof on behalf of Cannae Inc. or make
any settlement or compromise with any third party in respect of Cannae Inc.
ARTICLE XII


MISCELLANEOUS


Section 12.1    Obligation of Good Faith; No Fiduciary Duties. The Manager shall
perform its duties under this Agreement in good faith and for the benefit of
Cannae Inc. The relationship of the Manager to Cannae Inc. is as an independent
contractor and nothing in this Agreement shall be construed to impose on the
Manager an express or implied fiduciary duty.


Section 12.2    Binding Effect. This Agreement shall be binding upon, shall
inure to the benefit of and be enforceable by the Parties hereto and their
respective successors and permitted assigns.


Section 12.3    Compliance. The Manager shall (and must ensure that each of its
officers, agents and employees) comply with any law, including the Federal
Securities Laws and the securities laws of any applicable jurisdiction and the
New York Stock Exchange (or any successors thereto) rules and regulations, in
each case, as in effect from time to time, to the extent that it concerns the
functions of the Manager under this Agreement.


Section 12.4    Effect of Termination. This Agreement shall be effective as of
the Effective Date and shall continue in full force and effect during the
Initial Term and any Automatic Renewal Term thereafter until termination hereof
in accordance with Article VIII. The obligations of Cannae Inc. set forth in
Articles VIII and IX and Sections 7.2, 10.1, 12.5, 12.9 and 12.17 hereof shall
survive such termination of this Agreement, subject to applicable law.


Section 12.5    Notices. Any notice or other communication required or permitted
under this Agreement shall be deemed to have been duly given (i) five (5)
Business Days following deposit in the mails if sent by registered or certified
mail, postage prepaid, (ii) when sent, if sent by facsimile transmission, if
receipt thereof is confirmed by telephone, (iii) when delivered, if delivered
personally to the intended recipient and (iv) two (2) Business Days following
deposit with a nationally recognized overnight courier service, in each case
addressed as follows:




19

--------------------------------------------------------------------------------





If to Cannae Inc., to:


Cannae Holdings, Inc.
1701 Village Center Circle
Las Vegas, Nevada 89134
Fax: (702) 234-3251
Attention: Executive Vice President, General Counsel and Corporate Secretary


If to the Manager, to:
Trasimene Capital Management, LLC
1701 Village Center Circle
Las Vegas, Nevada 89134
Fax: (702) 234-3251
Attention: Managing Director, General Counsel and Corporate Secretary
or to such other address or facsimile number as any such Party may, from time to
time, designate in writing to all other Parties hereto, and any such
communication shall be deemed to be given, made or served as of the date so
delivered or, in the case of any communication delivered by mail, as of the date
so received.
Section 12.6    Headings. The headings in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect.


Section 12.7    Applicable Law. This Agreement, the legal relations between and
among the Parties and the adjudication and the enforcement thereof shall be
governed by and interpreted and construed in accordance with the laws of the
State of Delaware, without regard to the conflicts of law provisions thereof to
the extent such principles or rules would require or permit the application of
the laws of another jurisdiction.


Section 12.8    Submission to Jurisdiction; Waiver of Jury Trial. Each of the
Parties hereby irrevocably acknowledges and consents that any legal action or
proceeding brought with respect to any of the obligations arising under or
relating to this Agreement may be brought in the courts of the State of Nevada,
County of Clark and City of Las Vegas or in the United States District Court for
the District of Nevada and each of the Parties hereby irrevocably submits to and
accepts with regard to any such action or proceeding, for itself and in respect
of its property, generally and unconditionally, the exclusive jurisdiction of
the aforesaid courts. Each Party hereby further irrevocably waives any claim
that any such courts lack jurisdiction over such Party, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Agreement or
the transactions contemplated hereby brought in any of the aforesaid courts,
that any such court lacks jurisdiction over such Party. Each Party irrevocably
consents to the service of process in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party, at its address for notices set forth in Section 12.5 hereof; such
service to become effective ten (10) days after such mailing. Each Party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other documents contemplated hereby that
service of process was in any way invalid or ineffective. The foregoing shall
not limit the rights of any Party to serve process in any other manner permitted
by applicable law. The foregoing consents to jurisdiction shall not constitute
general consents to service of process in the State of Nevada for any purpose
except as provided above and shall not be deemed to confer rights on any Person
other than the respective Parties.




20

--------------------------------------------------------------------------------





Each of the Parties hereby waives any right it may have under the laws of any
jurisdiction to commence by publication any legal action or proceeding with
respect this Agreement. To the fullest extent permitted by applicable law, each
of the Parties hereby irrevocably waives the objection which it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement in any of the courts referred to in
this Section 12.8 and hereby further irrevocably waives and agrees not to plead
or claim that any such court is not a convenient forum for any such suit, action
or proceeding.
The Parties agree that any judgment obtained by any Party or its successors or
assigns in any action, suit or proceeding referred to above may, in the
discretion of such Party (or its successors or assigns), be enforced in any
jurisdiction, to the extent permitted by applicable law.
The Parties agree that the remedy at law for any breach of this Agreement may be
inadequate and that should any dispute arise concerning any matter hereunder,
this Agreement shall be enforceable in a court of equity by an injunction or a
decree of specific performance. Such remedies shall, however, be cumulative and
nonexclusive, and shall be in addition to any other remedies which the Parties
may have.
Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any litigation as between the
Parties directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating hereto.
Each Party (i) certifies that no representative, agent or attorney of any other
Party has represented, expressly or otherwise, that such other Party would not,
in the event of litigation, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other Parties have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 12.8.
Section 12.9    Amendment; Waivers. No term or condition of this Agreement may
be amended, modified or waived without the prior written consent of the Party
against whom such amendment, modification or waiver will be enforced; provided,
that any amendment of Article VII shall not be effective as to any Party hereto
unless at least at least seventy-five percent (75%) of the Board votes in favor
of approving such amendment. Any waiver granted hereunder shall be deemed a
specific waiver relating only to the specific event giving rise to such waiver
and not as a general waiver of any term or condition hereof.


Section 12.10    Remedies to Prevailing Party. If any action at law or equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled.


Section 12.11    Severability. Each provision of this Agreement is intended to
be severable from the others so that if, any provision or term hereof is
illegal, invalid or unenforceable for any reason whatsoever, such illegality,
invalidity or unenforceability shall not affect or impair the validity of the
remaining provisions and terms hereof; provided, however, that the provisions
governing payment of the Management Fee described in Article VII hereof are not
severable.


Section 12.12    Benefits Only to Parties. Nothing expressed by or mentioned in
this Agreement is intended or shall be construed to give any Person other than
the Parties and their respective successors or permitted assigns, other than an
indemnified Person, including any Manager Sponsor, pursuant to Article IX, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of the Parties and their respective successors and permitted assigns,
and for the benefit of no other Person, other than an indemnified Person,
including any Manager Sponsor, pursuant to Article IX.




21

--------------------------------------------------------------------------------





Section 12.13    Further Assurances. Each Party hereto shall take any and all
such actions, and execute and deliver such further agreements, consents,
instruments and any other documents as may be necessary from time to time to
give effect to the provisions and purposes of this Agreement.


Section 12.14    No Strict Construction. The Parties have participated jointly
in the negotiation and drafting of this Agreement. In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.


Section 12.15    Entire Agreement. This Agreement constitutes the sole and
entire agreement of the Parties with regards to the subject matter of this
Agreement. Any written or oral agreements, statements, promises, negotiations or
representations not expressly set forth in this Agreement are of no force and
effect.


Section 12.16    Assignment. This Agreement shall not be assignable by either
Party without the prior written consent of the other Party, except by the
Manager to any Person with which the Manager may merge or consolidate or to
which the Manager transfers substantially all of its assets, and then only in
the event that such assignee assumes all of the obligations to Cannae Inc. and
the Subsidiaries hereunder.


Section 12.17    Confidentiality.


(a)The Manager shall not, and the Manager shall cause its Affiliates and their
respective agents and representatives not to, at any time from and after the
date of this Agreement, directly or indirectly, disclose or use any confidential
or proprietary information involving or relating to (x) Cannae Inc., including
any information contained in the books and records of Cannae Inc. and (y) the
Subsidiaries, including any information contained in the books and records of
any such Subsidiaries; provided, however, that disclosure and use of any
information shall be permitted (i) with the prior written consent of Cannae
Inc., (ii) as, and solely to the extent, necessary or required for the
performance by the Manager, any of its Affiliates or its delegates of any of
their respective obligations under this Agreement, (iii) as, and to the extent,
necessary or required in the operation of Cannae Inc.’s business or operations
in the Ordinary Course of Business, (iv) to the extent such information is
generally available to, or known by, the public or otherwise has entered the
public domain (other than as a result of disclosure in violation of this 7 by
the Manager or any of its Affiliates), (v) as, and to the extent, necessary or
required by any governmental order, applicable law or any governmental
authority, subject to Section 12.17(c), and (vi) as, and to the extent,
necessary or required or reasonably appropriate in connection with the
enforcement of any right or remedy relating to this Agreement or any other
agreement between the Manager and Cannae Inc. or any of the Subsidiaries.


(b)For the avoidance of doubt, confidential information includes business plans,
financial information, operational information, strategic information, legal
strategies or legal analysis, formulas, production processes, lists, names,
research, marketing, sales information and any other information similar to any
of the foregoing or serving a purpose similar to any of the foregoing with
respect to the business or operations of Cannae Inc. or any of the Subsidiaries.
However, the Parties are not required to mark or otherwise designate information
as “confidential or proprietary information,” “confidential” or “proprietary” in
order to receive the benefits of this Section 12.17.


(c)In the event that the Manager is required by governmental order, applicable
law or any governmental authority to disclose any confidential information of
Cannae Inc. or any of the Subsidiaries that is subject to the restrictions of
this Section 12.17, the Manager shall (i) notify Cannae Inc. or any of the
Subsidiaries in writing as soon as possible, unless it is otherwise
affirmatively prohibited by such governmental order, applicable law or such
governmental authority from notifying Cannae Inc. or any such


22

--------------------------------------------------------------------------------





Subsidiaries, as the case may be, (ii) cooperate with Cannae Inc. or any such
Subsidiaries to preserve the confidentiality of such confidential information
consistent with the requirements of such governmental order, applicable law or
such governmental authority and (iii) use its reasonable best efforts to limit
any such disclosure to the minimum disclosure necessary or required to comply
with such governmental order, applicable law or such governmental authority, in
each case, at the sole cost and expense of Cannae Inc.


(d)Nothing in this Section 12.17 shall prohibit the Manager from keeping or
maintaining any copies of any records, documents or other information that may
contain information that is otherwise subject to the requirements of this
Section 12.17, subject to its compliance with this Section 12.17.


(e)The Manager shall be responsible for any breach or violation of the
requirements of this Section 12.17 by any of its agents or representatives.


Section 12.18    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.




23

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Parties have executed this Management Services Agreement
as of the date first written above to be effective as of the Effective Date.
CANNAE HOLDINGS, INC.


By: /s/Brent B. Bickett    
Name: Brent B. Bickett
Title: President
CANNAE HOLDINGS, LLC


By: /s/Brent B. Bickett            
Name: Brent B. Bickett
Title: President
TRASIMENE CAPITAL MANAGEMENT, LLC


By: /s/Michael L. Gravelle        
Name: Michael L. Gravelle
Title: Managing Director, General Counsel and Corporate Secretary






24